Citation Nr: 1757547	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder, to include eligibility to VA dental treatment.


REPRESENTATION

The Veteran represented by:  Stephen J. Wenger, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1985 to August 1989 and from November 1989 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The RO in Philadelphia, Pennsylvania has since assumed jurisdiction.  It is noted that a claim for service connection for a dental disorder includes a claim for eligibility of VA dental treatment.  Further development of this matter is indicated as set forth below.

The Veteran presented testimony at a Central Office hearing held in Washington, DC before the undersigned Veterans Law Judge in August 2016.  The transcript has been associated with the claims file.  At that time it was noted that the only certified issue for which testimony would be offered, was the one set forth on the title page.

The Board notes at this time that , although at the August 2016 Board hearing several issues were addressed, those issues, other than the one presently before the Board, are being developed at the AOJ and the Board does not have jurisdiction at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Based on the Veteran's testimony at the August 2016 Board hearing, the Veteran may have been authorized to receive VA dental treatment.  Evidence of authorization may be of the utmost significance to the Veteran in regard to entitlement to future dental treatment and benefits, which it has been indicated is his principal concern.  According to the Veteran, he did in fact receive indications that he could get VA dental treatment, (and he may have had some VA treatment) but that the treatment took too long to schedule and he went to a private provider.  The Veteran further testified that, although initially presenting at Wilmington VA, he was informed that that facility did not perform dental work.  However, the record does not contain documentation of which VA Medical Center granted authorization or VA records for that dental treatment.  He has reported that there may have been some initial post-service treatment at VA.  The Board cannot determine any of the above from the record.  

Additionally, the Veteran testified that the initial in-service trauma to his front teeth occurred during shore leave in 1987 when he was serving aboard the U.S.S. Nimitz., His service treatment records (STRs) do not clearly indicate initial treatment aboard the Nimitz.  Records do, however, reveal treatment for a chipped front tooth in 1986, lending some credibility to the recorded history.
 
To adjudicate this claim a determination must be made as to whether there has been VA authorization of dental treatment, to include whether a dental folder exists. This would include, presumably, information on the basis upon which authorization was made.  If there has not been a determination, such eligibility determination is indicated, given the facts herein

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information regarding date of his in-service dental injury, the dates and location of his initial dental treatment in service and the name and location of the authorizing VA Medical Center, which reportedly was to perform dental services on the Veteran at any time after separation from service.  If no information is obtained, associate a memorandum to that effect with the file.

2.  If the relevant information is received, obtain from the authorizing VA Medical Center which either did or was to perform those services documentation of the authorization for dental services for the Veteran and the treatment record of any services.  Associate these items, to include any dental treatment with the claims file.  If a determination of eligibility for VA treatment has not been made, such determination should be entered by the appropriate VA facility.  All records of private treatment should also be requested, with the Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain treatment should be documented in the claims folder.

3. After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




